Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 04/26/2021. Claims 1-20 are currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 1-16 of US Patent 9,626,879 in view of Wellman et al. (US 20080154691 A1).
Instant Application 17/240,636
US Patent 9,626,879
Claim 1: A computer-implemented process for providing dynamic industrial vehicle monitoring for modification of vehicle operator behavior, the process comprising : identifying a vehicle operator that has logged onto an industrial vehicle; identifying a metric that characterizes an event associated with the operator of the industrial vehicle, the metric having a performance parameter to evaluate against the event and a behavior modification action that corresponds to a desired operator behavior in response to the event; 

monitoring operation of the industrial vehicle for the event, and 











in response to detecting an occurrence of the event, performing: recording event data that characterizes a response of the vehicle operator to the event; evaluating the recorded event data against the performance parameter associated with the corresponding metric to determine whether the vehicle operator demonstrated the desired operator behavior in response to the event; 

computing a vehicle operator score based upon the evaluation; linking the computed vehicle operator score with the vehicle operator that had logged onto the industrial vehicle; and 







performing the behavior modification action where the operator has not been inculcated to respond to the event, and not performing the behavior modification action where the operator has been inculcated to respond to the event.
Claim 1: A method of providing dynamic industrial vehicle monitoring for modification of vehicle operator behavior, the method comprising: 



identifying a metric that characterizes an event associated with the operation of an industrial vehicle, the metric having a performance parameter to evaluate against the event and a behavior modification action; 




monitoring operation of the industrial vehicle for the event, comprising: predicting that the event will occur before the event actually occurs; and performing, based upon predicting that the event will occur: determining whether the operator has been inculcated to respond to the event; and performing the behavior modification action before the event actually occurs based upon the determination that the operator has not been inculcated to respond to the event; 
detecting an occurrence of the event, and performing: recording event data that characterizes a response of a vehicle operator to the event; evaluating the recorded event data against the performance parameter associated with the metric that characterizes the event to determine whether the vehicle operator demonstrated appropriate behavior for the event; 

updating a vehicle operator score based upon the evaluation; and communicating the updated vehicle operator score

Claim 9: The method of claim 1, wherein : identifying a metric further comprises: identifying a behavior modification action; and the method further comprises: determining whether the operator has been inculcated to respond to the event; and 
performing the behavior modification action upon determining that the vehicle operator did not demonstrate appropriate behavior for the event, based upon the determination that the operator has not been inculcated to respond to the event.
Claim 17: The process of claim 1 further comprising: identifying a plurality of additional metrics that each characterize an action that is implemented on the industrial vehicle, wherein the metric and the plurality of additional metrics collectively define a set of metrics; and selecting at least one of a priority and a weighting of the set of metrics.  
Claim 12: The method of claim 1 further comprising: identifying a plurality of additional metrics that each characterize an action that is implemented on the industrial vehicle, wherein the metric and the plurality of additional metrics collectively define a set of metrics; and selecting at least one of a priority and a weighting of the set of metrics.
Claim 18: The process of claim 17, wherein identifying a metric and identifying a plurality of additional metrics, comprise: selecting from a list of available metrics that have been pre-defined.  
Claim 13: The method of claim 12, wherein identifying a metric and identifying a plurality of additional metrics, comprise: selecting from a list of available metrics that have been pre-defined.


	The invention of claims 1-16 of US Patent 9,626,879 appears to be silent on but Wellman teaches or at least suggests identifying a vehicle operator that has logged onto an industrial vehicle (¶ 5: receiving logon information to identify an operator logging onto the materials handling vehicle). Hence, it would have been obvious to one 
	In regard to independent claim 17, the claim is a system for providing dynamic industrial vehicle monitoring for modification of vehicle operator behavior, the system comprising: an output device; and a processor on an industrial vehicle that communicates with the output device and with native electronic components of the industrial vehicle across a vehicle network bus that is local to the industrial vehicle (Wellman: figures 1-4 and associated text); wherein the processor is operatively programmed to performs steps comparable to those of independent claim 1.  and is, as a result, rejected similarly to independent claim 1 as it would have been prima facie obvious to one of ordinary skill in the art to have implemented the method of the invention of claims 1-16 of US Patent No. 9,626,879 within the system of Wellman because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	In regard to the dependent claims, although dependent claims 2-16 and 18-21 of the pending application are not identical to corresponding claims 2-11 and 14-16 of US Patent No. 9,626,879 in view of Wellman they are not patentably distinct from each 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 1-21 of copending US Application No. 17/104,376 in view of Woolf et al. (US 20080254433 A1) (Woolf) and Evensen et al. (US 20030113694 A1) (Evensen).
Instant Application 17/240,636
Copending US Application 17/104,376
Claim 1: A computer-implemented process for providing dynamic industrial vehicle monitoring for modification of vehicle operator behavior, the process comprising : 

identifying a vehicle operator that has logged onto an industrial vehicle; identifying a metric that characterizes an event associated with the operator of the industrial vehicle, the metric having a performance parameter to evaluate against the event and a behavior modification action that corresponds to a desired operator behavior in response to the event; 

monitoring operation of the industrial vehicle for the event, and 

in response to detecting an occurrence of the event, performing: recording event data that characterizes a response of the vehicle operator to the event; 

evaluating the recorded event data against the performance parameter associated with the corresponding metric to determine whether the vehicle operator demonstrated the desired operator behavior in response to the event; 



computing a vehicle operator score based upon the evaluation; linking the computed vehicle operator score with the vehicle operator that had logged onto the industrial vehicle; and 

performing the behavior modification action where the operator has not been inculcated to respond to the event, and not performing the behavior modification action where the operator has been inculcated to respond to the event.
Claim 1: A process of providing dynamic industrial vehicle monitoring for modification of vehicle operator behavior, the process comprising: 


storing in memory, data identifying an event associated with the operation of an industrial vehicle, the data having a performance parameter to evaluate against the event; 







monitoring operation of the industrial vehicle for the event; and 

performing, upon detecting an occurrence of the event: recording into memory, event data that characterizes an action of a vehicle operator, the action associated with the event; 

evaluating the recorded event data against the performance parameter to determine whether the vehicle operator demonstrated appropriate behavior for the detected event; 





determining a behavior modification action based on the evaluation of the recorded event data against the performance parameter; and 


performing the behavior modification action by conveying an output message on the industrial vehicle.


	As shown above, copending US Application No. 17/104,376 appears to be silent on performing the behavior modification action where the operator has not been inculcated to respond to the event, and not performing the behavior modification action where the operator has been inculcated to respond to the event. Nonetheless, the concept and advantages of customizing support/feedback to a user’s performance were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Woolf (¶ 45: customizing support to a user's assessed scaffolding level; ¶ 87: presenting support to the user…upon reaching a predetermine support threshold (push support) ; ¶ 59: level of support 212 KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). Hence, it would have been obvious to one of ordinary skill in the art, at the time before the effective filing date of the invention, when faced with the issue of providing dynamic industrial vehicle monitoring for modification of vehicle operator behavior, one of ordinary skill in the art would have incorporated the scaffolding feature of Woolf in combination with the individual feedback profile of Evensen in order to yield the 
	In regard to the dependent claims, although dependent claims 2-16 and 18-20 of the pending application are not identical to corresponding claims 2-21 of US Patent No. 9,626,879 they are not patentably distinct from each other because the claims in the pending application define an invention that is merely an obvious variation of an invention claimed in the copending US Application No. 17/104,376 in view of Woolf and Evensen and further in view of common knowledge in education/training field.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	Applicant’s claim for the benefit of prior-filed non-provisional applications 16/729,959 filed 12/30/2019, 15/453,027 filed 03/08/2017 and 14/478,015 filed 09/05/2014 is acknowledged. However, in claim 2, written description support for “performing the behavior modification action upon determining that the vehicle operator regardless of whether the operator is inculcated to respond to the event” is not provided in the prior filed non-provisional applications 15/453,027 filed 03/08/2017 and 14/478,015 filed 09/05/2014 and thus claim 2 does not receive the benefit of the priority filing date. As a result, claim 2 of the instant application is only given the priority date of 04/26/2021.
Claim Objections
Claims 1, 17 and dependents thereof are objected to because of the following informality:  Claims 1 and 17 recites both “the vehicle operator” and “the operator.” It appears these recitations are used interchangeably. For consistency purposes and to avoid claim ambiguity, it is suggested to use “the vehicle operator” throughout the claims. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claim 6, there is a lack of antecedent basis for “the determined benchmarked score”. Hence, the metes and bounds of the claim cannot be discerned.
	In view of the above rejections under 35 USC § 112(b), claim 6 is rejected as best understood.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 17:
	Step 1: Statutory Category?
	Independent Claim 17 recites “A system for providing dynamic industrial vehicle monitoring for modification of vehicle operator behavior, the system comprising:”, which falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 17/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components:.
Independent Claim 17
Revised 2019 Guidance
[L1]  the system comprising: an output device; and a processor on an industrial vehicle that communicates the output device and with native electronic components of the industrial vehicle across a vehicle network bus that is local to the industrial vehicle; wherein the processor is operatively programmed to:
processor on the industrial vehicle communicating with the output device is insignificant extra-solution activity (i.e., see also MPEP § 2106.05(g).

The output device, processor, industrial vehicle, native electronic components of the industrial vehicle and vehicle network bus are additional claim elements.
identify a vehicle operator that has logged onto an industrial vehicle
Abstract idea: identifying a vehicle operator could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.

The industrial vehicle is an additional claim element.
[L3]  identify a metric that characterizes an event associated with the operator of the industrial vehicle, the metric having a performance parameter to evaluate against the event and a behavior modification action that corresponds to a desired operator behavior in response to the event
identifying a metric could be performed alternatively as a mental process, i.e., concept performed in the See January 2019 Memorandum, 84 Fed. Reg. at 52.

The industrial vehicle is an additional claim element.
monitor operation of the industrial vehicle for the event by processing code to:
Abstract idea: monitoring operation of the industrial vehicle for the event could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
The industrial vehicle is an additional claim element.
[L5]  detect conditions from information obtained across the vehicle network bus that identify an occurrence of the event
Detecting an occurrence of the event from information that identify an occurrence of the event could be performed alternatively as a mental See January 2019 Memorandum, 84 Fed. Reg. at 52.
The vehicle network bus is an additional claim element.
record event data that characterizes a response of the vehicle operator to the event
Recording event data could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L7]  evaluate the recorded event data against the performance parameter associated with the corresponding metric to determine whether the vehicle operator demonstrated the desired operator behavior in response to the event
Abstract idea: evaluating data to determine whether the vehicle operator demonstrated the desired operator behavior in response to the event could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, See January 2019 Memorandum, 84 Fed. Reg. at 52.
compute a vehicle operator score based upon the evaluation
Abstract idea: computing a vehicle operator score alternatively involves mathematical relationships and requires a mathematical calculation and could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L9] link the computed vehicle operator score with the vehicle operator that had logged onto the industrial vehicle
Linking the computed vehicle operator score with the vehicle operator could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.

The industrial vehicle is an additional claim element.
interact with the output device to perform the behavior modification action where the operator has not been inculcated to respond to the event
Performing the behavior modification action could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. 

The output device is an additional claim element.
[L11] does not perform the behavior modification action where the operator has been inculcated to respond to the event
Not performing the behavior modification action could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 17/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or output device, processor, industrial vehicle, native electronic components of the industrial vehicle and vehicle network bus and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 17/Revised 2019 Guidance Table above, recites the additional limitations of the output device, processor, industrial vehicle, native electronic components of the industrial vehicle and vehicle network bus at a high level of generality. The Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 4: industrial vehicles, including for example, forklift trucks, hand and motor driven pallet trucks; ¶ 10; ¶ 19: a processor on the industrial vehicle, server computer, or combination thereof, is utilized to inculcate the vehicle operator, such as through real-time messages on a vehicle display; ¶ 29: the processing device 102 also communicates with components of the corresponding industrial vehicle 108 (e.g., via a vehicle network bus (e.g., CAN bus) ; ¶ 30: Other types of processing devices 102 include for example, personal data assistant (PDA) processors, palm computers, cellular devices including cellular mobile telephones and smart telephones and tablet computers. The processing devices 102 can also comprise netbook computers, notebook computers, personal computers and servers; ¶ 72: display screen of the industrial vehicle; ¶ 189: industrial vehicle display…; ¶ 200: a processor to produce a machine…The lack of details about the output device, processor, industrial vehicle, native electronic components of the industrial vehicle and vehicle network bus indicates that they are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of performing the behavior modification action where the Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of checking and grading answer sheets. See MPEP § 2106.05(f). Step 1 (data communication) reflect the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, The claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 17 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitation in general terms, without describing the particulars, the additional claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	Taking the claim element separately, the function performed by the output device, processor, industrial vehicle, native electronic components of the industrial vehicle and vehicle network bus at each step of the process is expressed purely in terms of results, devoid of technical/technological implementation details. Step 1 is insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. Step 1 recites generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. Nearly every computer system includes a “processor” for manipulating data and instructions (e.g., executing code) along with a “memory” for storing data and instructions (e.g., storing code). Hence, those generic computer-system components do not satisfy the “inventive concept” requirement. See, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (holding that “generic computer components such as an FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095–96 (Fed. Cir. 2016) (describing the claimed “microprocessor” and “user interface” as “generic computer elements”); Prism Techs. LLC v. T-Mobile USA, Inc., 696 F. App’x 1014, 1016–17 (Fed. Cir. 2017) (describing the claimed “authentication server,” “access server,” “Internet Protocol network,” “client computer device,” and “database” as “indisputably generic computer components”). None of the claim functions are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of storing data, monitoring data, detecting data, recording data, evaluating data, determining data and conveying data is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to independent Claim 1:
	Independent claim 1 is “a process of providing dynamic industrial vehicle monitoring for modification of vehicle operator behavior, the process comprising:”, which falls within the “process” category of 35 U.S.C. § 101. The method performs steps comparable to those of representative independent claim 17 and as a result, independent claim 1 is rejected similarly to representative independent claim 17.
	In regard to the dependent claims:
	Dependent claims 2-16 and 18-20 include all the limitations of respective independent claims 1 and 17 from which they depend and, as such, recite the same abstract idea(s) noted above for claims 1 and 17. The lack of details about the additional claim elements, for example, the display (claim 6) indicates that these additional elements are generic, or part of generic computer elements performing or being used in performing generic functions (see originally filed Specification: for example, ¶¶ 19, 72, 189). The additional claim limitations, for example, “presenting the determined benchmarked score to the operator by displaying the score” (claim 6), represent insignificant extra solution activity (i.e., data presentation). See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Dependent claims 2-16 and 18-20 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-16 and 18-20 integrates the judicial exception into a practical application. While the dependent claims may have a narrower scope than the representative claims, for reasons similar to those given above, they do not integrate the abstract idea into a practical application, nor amount to significantly more than the recited judicial exception(s). Therefore, dependent claims 2-16 and 18-20 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman et al. (US 20080154691 A1) in view of Woolf et al. (US 20080254433 A1) (Woolf) and Evensen et al. (US 20030113694 A1) (Evensen).
Re claims 1-5 and 17:
	[Claims 1-5 and 17]  Wellman teaches or at least suggests a system for providing dynamic industrial vehicle monitoring for modification of vehicle operator behavior (¶ 137: monitor and log the manner in which an operator uses its controls and features), the system comprising: an output device; and a processor on an industrial vehicle that communicates with the output device and with native electronic components of the industrial vehicle across a vehicle network bus that is local to the industrial vehicle (figures 1-4 and associated text); wherein the processor is operatively programmed to: identify a vehicle operator that has logged onto an industrial vehicle (¶ 5: receiving logon information to identify an operator logging onto the materials handling vehicle); identify a metric that characterizes an event associated with the operator of the industrial vehicle, the metric having a performance parameter to evaluate against the event, and a behavior modification action that defines a desired operator behavior in response to the event (¶ 47: monitoring input/output module 48 allows data logging capabilities which can be used, for example, to monitor travel usage meters, hydraulic usage meters, steering usage meters, operator usage meters, miscellaneous sensor inputs and other types of asset related data; ¶ 47: monitor travel usage meters, hydraulic usage meters, steering usage meters, operator usage meters…; ¶ 67: if one of the monitored parameters is speed, the system may log a sample of the truck speed at ; 
monitor operation of the industrial vehicle for the event by processing code to: 
detect conditions from information obtained across the vehicle network bus that identify an occurrence of the event; record event data that characterizes a response of the vehicle operator to the event; evaluate the recorded event data against the performance parameter associated with the corresponding metric to determine whether the vehicle operator demonstrated appropriate behavior for the event; compute a vehicle operator score based upon the evaluation; link the computed vehicle operator score with the vehicle operator that had logged onto the industrial vehicle (¶ 20: mobile asset performance tuning; ¶ 153: A performance rating may be received from the applications server 14 for the operator logged onto the corresponding materials handling vehicle; ¶ 155: "performance tuning" may be utilized as a way to rank authorized and licensed/certified operators according to experience and skill, and to adjust the operating characteristics of the mobile asset 12 accordingly; ¶ 157: the metrics used to evaluate and determine operator skill may be based upon actual event and other data collected by a corresponding mobile asset information linking device 38. For example, if an operator trips the impact sensors 60 a 
	 Wellman further teaches providing feedback on operator efficiency and/or improvements  (¶ 146). Wellman appears to be silent on interact with the output device to perform the behavior modification action where the operator has not been inculcated to respond to the event, and does not perform the behavior modification action where the operator has been inculcated to respond to the event, ([Claim 2]) performing the behavior modification action upon determining that the vehicle operator did not demonstrate appropriate behavior for the event, regardless of whether the operator is inculcated to respond to the event, ([Claim 3]) wherein: performing the behavior modification action where the operator has not been inculcated to respond to the event comprises providing a message that indicates the behavior that was expected in response to the occurrence of the event, ([Claim 4]) wherein: performing the behavior modification action where the operator has not been inculcated to respond to the event comprises providing to the operator, a coaching instruction that explains how to correct the operator performance in response to the event to achieve the desired behavior for that event, ([Claim 5]) identifying at least one inculcating rule that determines whether the vehicle operator is in an inculcating mode or a normal mode for the event; wherein: the behavior modification actions are implemented for the vehicle operator when in the inculcating mode, and wherein the behavior modification actions are not implemented when the vehicle operator is in the normal mode for that event. Nonetheless, the concept and advantages of customizing support/feedback KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). Hence, it would have been obvious to one of ordinary skill in the art, at the time before the 
Re claim 7:
	[Claim 7]  Wellman in view of Woolf and Evensen teaches or at least suggests assigning for the metric: inculcating conditions that define a parameter for determining whether the vehicle operator has been inculcated to perform an action associated with the event (at least Woolf: ¶¶ 45, 87, 96).
Re claims 8 and 11:
	[Claims 8 and 11]  Wellman in view of Woolf and Evensen teaches or at least suggests defining a first mode where the operator is not designated as trained to respond to the event, where the behavior modification action is implemented for each encounter with the event; defining a second mode where the operator is designated as trained to respond to the event, where the behavior modification action is suppressed for each encounter with the event; defining a third mode that provides support for an incorrect behavior when the operator is in the second mode, without transitioning the operator back to the first mode, determining that the vehicle operator has been inculcated for the event, and is thus in the second mode; and determining that the vehicle operator did not demonstrate the appropriate behavior for the event and transitioning the operator to the third mode; wherein: performing the behavior modification action comprises providing a warning message that is different from a coaching message that is utilized when the vehicle operator is not inculcated for the event, and returning the operator to the second mode (at least Woolf: ¶¶ 45, 87, 96; ¶ 91: determining that a learning level for a skill of a user profile should be updated to an updated learning level, based on user performance data from the learning application program and predetermined learning assessment rules; ¶ 98: the user's scaffolding level may be adjusted; ¶ 123: a learning level of the user for each skill identified by the learning service program may remain the same, increase, or decrease with respect to the previous learning level stored at the profile). The Examiner takes OFFICIAL NOTICE that the concept and advantages of provision of alerts, warnings, instructions and guidance advising correction of errors were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a warning of an incorrect behavior as claimed, because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Furthermore, this would predictably yield an enhanced fleet management system that would enable further customizing feedback to allow the presence or absence of feedback as desired.
Re claim 12:
implementing the behavior modification action as a dynamic coaching message that is defined based upon a detected behavior of the operator compared to the desired operator behavior in response to the event (Wellman: ¶ 140: the user is dynamically trained while at the interface point of the mobile asset 12).

Re claim 13:
	[Claim 13]  Wellman in view of Woolf and Evensen teaches or at least suggests configuring the behavior modification action to comprise an instruction on the behavior necessary to comply with the event; and configuring feedback to represent a corrective action based upon a comparison of the desired operator behavior and the recorded event data representing an actual detected behavior where the evaluation determines that the operator did not demonstrate the desired behavior (Wellman: ¶ 101: a wrong answer to a checklist question may be logged back to the mobile asset application server 14 to trigger an appropriate workflow, such as to initiate additional operator training…an operator that misses checklist item answer(s) may require a refresher training activity that may be automatically or manually triggered based upon an appropriate workflow).
Re claim 14:
	[Claim 14]  Wellman in view of Woolf and Evensen teaches or at least suggests wherein: performing the behavior modification action comprises performing the behavior modification action for an event attributable to the vehicle operator, including at least one of: checklist compliance, proper vehicle dismount, time management, or efficiency of operation (at least Wellman: ¶ 89; ¶ 93: the operator is required to complete a checklist having a plurality of checklist items before the system decides whether to enable the materials handling vehicle for normal operation, e.g., by presenting a series of checklist items to the operator via the display 41 or 70, verbally or otherwise; ¶ 98: a decision is made at 162 as to whether each of the checklist items has been handled appropriately…; ¶ 98: if a checklist item response indicates that a problem may exist, an action is implemented at 166. The precise action may depend upon the nature of the checklist item that indicates a problem…).
Re claim 15:
	[Claim 15]  Wellman in view of Woolf and Evensen teaches or at least suggests wherein: performing the behavior modification action comprises performing the behavior modification action for an event attributable to an environmental condition including at least one of: a speed zone, a required vehicle stop zone, a ramp, or a restricted area (at least Wellman: ¶ 67: if one of the monitored parameters is speed, the system may log a sample of the truck speed at predetermined intervals. Over a prescribed period of time, if no events of interest are detected, then the system may only save the top speed, a computed average speed and/or some other measure).
Re claim 18:
	[Claim 18]  Wellman in view of Woolf and Evensen teaches or at least suggests a location tracking device that mounts to the industrial vehicle, where the location tracking device provides location information to the processor in order to monitor operation of the industrial vehicle for the event (at least Wellman: ¶ 76: the mobile asset application server 14 may consider factors such as the location of the mobile 
Re claim 19:
	[Claim 19]  Wellman in view of Woolf and Evensen teaches or at least suggests wherein the processor is further programmed to: identify the metric that characterizes the event associated with the operator of the industrial vehicle based upon receipt of the metric from a remote server computer (at least Wellman: figures 1-4 and associated text; ¶¶ 32-35).
Re claim 20:
	[Claim 20]  Wellman in view of Woolf and Evensen teaches or at least suggests wherein the processor is further programmed to: identify the metric that characterizes the event associated with the operator of the industrial vehicle as at least one of an impact, battery management, industrial vehicle location, load, or industrial vehicle stability (at least Wellman: ¶ 69: if the vehicle speed, load, or other measurable parameter exceeds a threshold or other defined condition…; ¶ 70: if an impact from one of the impact sensors is detected, e.g., if a detected impact exceeds one or more predetermined impact conditions, an event process may be triggered that creates an event report by saving logged data from a time window that may extend a predetermined time before the impact to a predetermined time after the impact).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wellman in view of Woolf and Evensen, as applied to claim 1 above, in view of KOGURE et al. (EP 2296124 A1) (KOGURE).
Re claim 6:
	[Claim 6]  Wellman further teaches or at least suggests that operators get confirmation of developing their skill at an appropriate target rate (¶ 146: target rate considered similar to a vehicle operator score). However, Wellman in view of Woolf and Evensen appears to be silent on but KOGURE teaches or at least suggests comparing the vehicle operator score against a benchmark; and presenting the determined benchmarked score to the operator by displaying the score on a display of the industrial vehicle (¶ 64:…defining minimum safety checking/ ensuring motions (accident preventive motions) to be done at a 55 certain place, and evaluating a driving action at this place depending on the degree of attainment with respect to them is adopted…a minimum driving capable of previously avoiding a danger rather than an ideal driving is taken as full marks). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Wellman in view of Woolf and Evensen to define a reference of “full marks” to represent the minimum score for successful mobile asset operation for a feature being taught, as taught by KOGURE, for the purpose of evaluating a driver's performance.
Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman in view of Woolf and Evensen, as applied to claim 8, and further in view of MINE et al. (US 20130052630 A1) (MINE).
Re claims 9-10:
	[Claim 9]  While Wellman discloses number of missed answers, the frequency of missed answers or other measure necessary to trigger a workflow and/or disable mobile successive streak as claimed. However, the successive streak feature is old and well-known in the art, as evidenced by MINE (¶ 90: achievement degree estimator 109 compares a consecutive correct answer count with a predetermined threshold value (Th1) (902); ¶ 91:…when the number of types of perturbation is equal to or smaller than the predetermined threshold value (Th2), the achievement degree estimator 109 determines that the learning about the perturbation has been performed insufficiently, and sets the degree of achievement to 6 (905)… ; ¶ 95:…when the consecutive wrong answer count is equal to or smaller than the predetermined threshold value (Th6), the achievement degree estimator 109 sets the degree of achievement to 1 (915); ; ¶ 183:… based on…the consecutive wrong answer count which relate to the question, the weak point of the learner is found). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the answer count predetermined threshold value feature of MINE within the teachings of Wellman in view of Woolf and Evensen wherein, when the operator is in the second mode: transitioning to the third mode upon a successive streak where the vehicle operator did not demonstrate the desired operator behavior in response to the event, where the streak is at or below a predetermined threshold; and transitioning to the first mode upon the successive streak where the vehicle operator did not demonstrate the desired operator behavior in response to the event, where the streak exceeds the predetermined threshold so as to predictably yield an enhanced fleet management system that would enable, based on number of 
	[Claims 10]  The predetermined threshold being set to a value of one is an obvious matter of choice.
Re claim 16:
	[Claim 16]  Wellman in view of Woolf and Evensen and Evensen appears to be silent on performing the appropriate behavior for the event a predetermined number of time. However, this feature is old and well-known in the art, as evidenced by MINE (¶ 90: when the question concerned is correctly answered, the achievement degree estimator 109 compares a consecutive correct answer count with a predetermined threshold value (Th1) (902). As a result, when the consecutive correct answer count is equal to or smaller than the predetermined threshold value (Th1), the achievement degree estimator 109 determines that the learning has not been performed enough to give the correct answer consecutively a predetermined number of times, and sets the degree of achievement to 5 (903); ¶ 91:…when the consecutive correct answer count exceeds the predetermined threshold value (Th1), the achievement degree estimator 109 determines that the learning has been performed enough …). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the answer count predetermined threshold value feature of MINE within the teachings of Wellman in view of Woolf and Evensen determining whether the operator has been inculcated to respond to the event by detecting that the vehicle operator has performed the appropriate behavior for the event a predetermined number of times so as to predictably yield an enhanced fleet 
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715